                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

JIM C. CAMBRE                                                         CIVIL ACTION

VERSUS                                                                    No. 18-6509

RANDY SMITH, ET AL.                                                       SECTION I


                               ORDER & REASONS

      Before the Court is defendant Sheriff Randy Smith’s (“Smith”) second motion 1

to dismiss plaintiff Jim Cambre’s (“Cambre”) federal law claims against him pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the following reasons, the

motion is granted.

                                           I.

      Cambre alleges that he is an Army veteran who suffers from depression and

post-traumatic stress disorder. 2 He alleges that, in January 2018, he was unlawfully

beaten and tased by several officers employed by the St. Tammany Parish Sheriff’s

Office (“STPSO”). 3 Additionally, Cambre alleges that the STPSO officers conducted

an unauthorized and unlawful search of his residence. 4 Accepting the facts in the

amended complaint as true, they are as follows:




1 R. Doc. No. 15. On September 24, 2018, Smith and the other defendants in this case
filed a motion to dismiss in response to Cambre’s original complaint. R. Doc. No. 8.
On October 8, 2018, Cambre filed an amended complaint. R. Doc. No. 9. As a result,
Smith filed the present motion, and the Court dismissed the first motion to dismiss.
R. Doc. No. 17.
2 R. Doc. No. 9, at 4, 6, 9.
3 Id. at 2–3, 8.
4 Id. at 8.
       On January 21, 2018, Cambre created a Facebook post that caused his friends

concern. 5 They attempted to contact Cambre, but he did not answer. 6 As a result,

Pearl River police department patrol officer Jessica Picasso (“Picasso”) was

dispatched to Cambre’s home for a “welfare” check. 7 A paramedic and assistant fire

chief were called to the scene shortly thereafter. 8 According to Cambre, he was

“despondent,” but he “spoke calmly and softly” to Picasso and the paramedic, who

encouraged him to seek help by going to the hospital. 9 In response, he expressed his

concern that he would lose his job if he was hospitalized. 10

       At the request of the fire chief, five STPSO officers were dispatched to the

scene. 11 The officers were carrying their rifles, although they secured the rifles in a

patrol car after Cambre advised them that he did not have any weapons. 12 The

STPSO officers did not request a debriefing on the situation from Picasso, nor did

they ask if Cambre was being aggressive. 13 Instead, the STPSO officers approached

Cambre and began yelling and cursing at him. 14 Then, without a warning or any

verbal commands directed at Cambre, several of the officers approached him, and one

yelled, “I’m tired of dealing with your f**king shit; get down on your knees!” 15 One



5 Id. at 6.
6 Id.
7 Id.
8 Id. at 6–7.
9 Id. at 7.
10 Id.
11 Id.
12 Id.
13 Id.
14 Id. at 8.
15 Id.


                                           2
officer tased Cambre for a cycle of more than five seconds and fired two probes at

short range before all of the officers “jumped on top of [Cambre],” one officer

continuously striking him with a baton. 16

       Cambre was unconscious for a period of time before he was handcuffed and

loaded onto a stretcher. 17 In her incident report, Picasso wrote that she observed

Cambre “spitting grass out of his mouth.” 18 Picasso asked the STPSO officers for help

escorting Cambre to the hospital, but they refused. 19 However, before they left

Cambre’s home, they conducted an unauthorized and unlawful search of his trailer. 20

Cambre was taken to Ochsner Medical Center in an ambulance and discharged the

following morning. 21

       As a result of the foregoing incident, as it is described in the amended

complaint, Cambre alleges that he sustained multiple injuries, including a laceration

on his cheek, a knot above his ear, a swollen jaw, swollen ribs, and a badly bruised

leg. 22 Cambre has also allegedly suffered from dizziness, headaches, and short-term

memory loss. 23 He contends that he suffered a traumatic brain injury as the result of

the beating—particularly the baton strikes to his head—and that the incident

exacerbated his post-traumatic stress disorder. 24



16 Id.
17 Id.
18 Id.
19 Id.
20 Id.
21 Id. at 8–9.
22 Id. at 9.
23 Id.
24 Id.


                                             3
      In his amended complaint, Cambre identifies Smith as a policy-making official

for STPSO and the individual in charge of rendering final decisions regarding

STPSO’s policies and practices. 25 Cambre alleges that, after the incident, Smith

“purported to commence a use-of-force investigation through STPSO’s internal affairs

division.” 26 Cambre claims that the investigation concluded that the STPSO deputies

were acting in accordance with STPSO policy regarding the use of force; however,

Cambre also alleges that the investigation was illegitimate—a “process that

concealed the truth.” 27 According to Cambre, STPSO has a de facto policy of using its

internal affairs division to cover up bad policing practices in lieu of addressing

deficiencies within the organization. 28

      In July 2018, Cambre filed this lawsuit. 29 On October 8, 2018, Cambre

amended his complaint which names Smith, in his individual and official capacities,

as well as the STPSO officers in their individual capacities, as defendants liable

under 42 U.S.C. § 1983 and Louisiana law. 30 Smith now moves to dismiss Cambre’s

federal law claims against him.

                                           II.

      Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district

court may dismiss a complaint or part of a complaint when a plaintiff fails to set forth




25 Id. at 1–2.
26 Id. at 10.
27 Id.
28 Id.
29 See generally R. Doc. No. 1.
30 See generally R. Doc. No. 9.


                                           4
well-pleaded factual allegations that “raise a right to relief above the speculative

level.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor,

503 F.3d 397, 401 (5th Cir. 2007). The complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547)).

       A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

       The Court will generally not look beyond the factual allegations in the

pleadings to determine whether relief should be granted. See Hicks v. Lingle, 370 F.

App’x 497, 498 (5th Cir. 2010); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). In

assessing the complaint, however, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “Dismissal is

appropriate when the complaint ‘on its face show[s] a bar to relief.’” Cutrer v.

McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark v. Amoco Prod. Co.,

794 F.2d 967, 970 (5th Cir. 1986)).




                                            5
                                           III.

         In counts three and four of his amended complaint, Cambre asserts that Smith

is liable pursuant to 42 U.S.C. § 1983 for civil rights violations committed by the

STPSO officers, both in his individual and official capacities. 31 Smith argues that

Cambre has not alleged facts sufficient to support his liability in either capacity.

         “Section 1983 provides a private cause of action against those who, under color

of law, deprive a citizen of the United States of ‘any rights, privileges, or immunities

secured by the Constitution and laws.’” Goodman v. Harris Cty., 571 F.3d 388, 394–

95 (5th Cir. 2009) (quoting 42 U.S.C. § 1983). “Claims under § 1983 may be brought

against persons in their individual or official capacity.” Id. Cambre’s claims against

Smith are grounded in two theories of liability: failure to train and supervise and

ratification. The Court will address these theories in turn.


                         FAILURE TO TRAIN OR SUPERVISE

         Cambre alleges civil rights violations under § 1983 against Smith, in both his

individual and official capacities, based on a theory of his failure to train or supervise

the STPSO officers.

                               Individual Capacity Liability

         “In order to succeed on a § 1983 claim against an official in his individual

capacity, a plaintiff must ‘establish that the defendant was either personally involved

in the deprivation [of a constitutional right] or that his wrongful actions were causally




31   See R. Doc. No. 9, at 14, 18.

                                            6
connected to the deprivation.’” Mitchell v. City of New Orleans, 184 F. Supp. 3d 360,

374 (E.D. La. May 2, 2016) (Barbier, J.) (quoting Jones v. Lowndes Cty., 678 F.3d 344,

349 (5th Cir. 2012)); see also James v. Tex. Collin Cty., 535 F.3d 365, 373 (5th Cir.

2008) (“A supervisor is not personally liable for his subordinate’s actions in which he

had no involvement.”). Cambre does not contend that Smith was personally involved

in the January 2018 incident.

      Thus, to survive a 12(b)(6) challenge to his claim for failure to train or

supervise against Smith in his individual capacity, Cambre must sufficiently plead

the existence of supervisory liability. “A supervisor cannot be held liable under

section 1983 on the basis of respondeat superior. . . . Rather, the misconduct of the

subordinate must be affirmatively linked to the action or inaction of the supervisor.”

Southard v. Tex. Bd. of Criminal Justice, 114 F.3d 539, 550 (5th Cir. 1997). Cambre

must allege facts sufficient to show that “(1) [Smith] either failed to supervise or train

the subordinate official[s]; (2) a causal link exists between the failure to train or

supervise and the violation of [Cambre’s] rights; and (3) the failure to train or

supervise amounts to deliberate indifference.” Smith v. Brenoettsy, 158 F.3d 908,

911–12 (5th Cir. 1998)).

      “‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that

a   municipal   actor disregarded a       known or obvious consequence            of his

action.” Southard, 114 F.3d at 551 (quoting Board of Cty. Comm’rs of Bryan Cty. v.

Brown, 520 U.S. 397, 410 (1997)). To establish “deliberate indifference, ‘there must

be ‘actual or constructive notice’ ‘that a particular omission in their training program



                                            7
causes . . . employees to violate citizens’ constitutional rights’ and the actor

nevertheless ‘choose[s] to retain that program.’” Zadeh v. Robinson, 902 F.3d 483, 497

(5th Cir. 2018) (quoting Porter v. Ebbs, 659 F.3d 440, 447 (5th Cir. 2011)). Specifically,

“[f]or an official to act with deliberate indifference, the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Goodman v. Harris Cty., 571 F.3d 388,

395 (5th Cir. 2009).

        Cambre’s amended complaint alleges:

        Plaintiff is informed, believes, and alleges that Sheriff Smith was aware
        of facts from which the inference can be drawn that a substantial risk of
        harm existed, due to the lack of training and because of persistent,
        widespread practices known to Sheriff Smith as set forth hereinabove,
        and that Sheriff Smith in fact drew the inference. Plaintiff alleges that
        it should have been obvious to Sheriff Smith that the highly predictable
        consequences of not supervising the patrol officers involved in the suit
        herein was that they would apply force and conduct an unlawful search
        in such a way that Plaintiff’s Fourth Amendment rights were at risk. 32

However, these allegations are legal conclusions masked as facts. 33 Cambre argues

that he has alleged detailed facts with respect to Smith’s failure to supervise and

train his officers on their use of batons and tasers. 34 He cites, for example, the

amended complaint’s allegations that STPSO officers use tasers and batons when

their use is unwarranted and that STPSO officers fail to properly document their uses

of force. 35




32 R. Doc. No. 9, at 17.
33 See also id. at 14 ¶ 42 and 15–17 ¶ 44.
34 R. Doc. No. 19, at 5.
35 Id. (citing R. Doc. No. 9, at 14–15).


                                             8
      But even if Cambre has adequately alleged that Smith failed to train or

supervise the STPSO officers, Cambre has not provided facts sufficient to plead that

such failures amounted to deliberate indifference, which is fatal to his claim. “[M]ere

proof that the injury could have been prevented if the officer[s] had received better or

additional training cannot, without more, support liability.” Roberts v. City of

Shreveport, 397 F.3d 287, 293 (5th Cir. 2005).

      Furthermore, “[p]roof of more than a single instance of the lack of training or

supervision causing a violation of constitutional rights is normally required before

such lack of training or supervision constitutes deliberate indifference.” Thompson v.

Upshur Cty., 245 F.3d 447, 459 (5th Cir. 2001); see also Rios v. City of Del Rio, 444

F.3d 417, 427 (5th Cir. 2006). Cambre must, therefore, allege “at least a pattern of

similar violations,” which he has failed to do. Id. Cambre has not alleged facts even

insinuating that STPSO officers have demonstrated a pattern of violations like those

alleged in the amended complaint; merely stating that “persistent, widespread”

practices exist is not enough under the law. Indeed, the amended complaint includes

no allegation of any prior incident similar to the alleged January 2018 incident. The

Court finds that Cambre has failed to state a claim for relief against Smith in his

individual capacity for failure to train or supervise. 36



36 “Section 1983 claims against public officials in their individual capacities are
subject to the defense of qualified immunity.” Salinas v. Tex. Workforce Comm’n, 573
F. App’x 370, 373 (5th Cir. 2014) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982)). However, “[q]ualified immunity is only applicable as a protective shield once
a plaintiff has made out a claim against an official acting in his individual capacity.”
Goodman, 571 F.3d at 396. Because the Court has concluded that Cambre has failed
to state a claim for relief against Smith in his individual capacity, an inquiry into

                                            9
                               Official Capacity Liability

       The Court turns now to Cambre’s claim for failure to supervise or train against

Smith in his official capacity. “[A] suit against a governmental officer ‘in his official

capacity’ is the same as a suit ‘against [the] entity of which [the] officer is an agent.’”

McMillian v. Monroe Cty., 520 U.S. 781, 785 n.2 (quoting Kentucky v. Graham, 473

U.S. 159, 165 (1985)). As the Fifth Circuit has explained, under Louisiana law, “the

sheriff in his official capacity is the appropriate governmental entity on which to place

responsibility for the torts of a deputy sheriff.” Burge v. Parish of St. Tammany, 187

F.3d 452, 469–70 (5th Cir. 1999); see also Cozzo v. Tangipahoa Parish Council, 279

F.3d 273, 283 (5th Cir. 2002) (citing Porche v. St. Tammany Parish Sheriff’’s Office,

67 F. Supp. 2d, 631, 635 (E.D. La. Oct. 5, 1999) (Lemmon, J.)); Victoria W v. Larpenter,

205 F. Supp. 2d 580, 586 n.16 (E.D. La. May 21, 2002) (Zainey, J.) (explaining that a

lawsuit against a Louisiana sheriff in his official capacity “is the equivalent of a suit

against the office he holds”). Thus, the Court considers Cambre’s claims against

Smith in his official capacity as claims against the St. Tammany Parish Sheriff as a

legal entity.

       Governmental entities “are not vicariously liable for the actions of their

employees under § 1983.” Baker, 75 F.3d at 200. The Fifth Circuit has explained that,

“[t]o establish municipal liability under § 1983, a plaintiff must show the deprivation

of a federally protected right caused by action taken ‘pursuant to an official municipal



Smith’s qualified immunity defense is unnecessary. See id. (declining to analyze the
availability of the qualified immunity defense after concluding that the plaintiff had
failed to establish the existence of deliberate indifference).

                                            10
policy.’” Valle v. City of Houston, 613 F.3d 536, 521 (5th Cir. 2010) (quoting Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978)). “[The] plaintiff

must identify: ‘(1) an official policy (or custom), of which (2) a policymaker can be

charged with actual or constructive knowledge, and (3) a constitutional violation

whose ‘moving force’ is that policy or custom.’” Id. (quoting Pineda v. City of Houston,

291 F.3d 325, 328 (5th Cir. 2002)).

      As to the first element, an official policy or custom can be found in two forms:

          1. A policy statement, ordinance, regulation, or decision that
             is officially adopted and promulgated by the municipality’s
             lawmaking officers or by an official to whom the lawmakers
             have delegated policy-making authority; or

          2. A persistent, widespread practice of city officials or
             employees, which, although not authorized by officially
             adopted and promulgated policy, is so common and well
             settled as to constitute a custom that fairly represents
             municipal policy.

Burge v. St. Tammany Parish, 336 F.3d 363, 369 (5th Cir. 2003) (quoting Bennett v.

City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (per curiam)). Cambre has not alleged

any policies or customs that fall within the ambit of the first category. At the motion

to dismiss stage, “a complaint’s ‘description of a policy or custom and its relationship

to the underlying constitutional violation . . . cannot be conclusory; it must contain

specific facts.’” Peña v. City of Rio Grande City, 879 F.3d 613, 622 (5th Cir. 2018)

(quoting Spiller v. City of Tex. City, Police Dep’t, 130 F.3d 162, 167 (5th Cir. 1997)).

      Cambre alleges that the STPSO has several “persistent, widespread” customs,

including customs whereby officers use tasers and batons in unwarranted situations;

fail to properly document their uses of force; fail to use well established crisis


                                           11
intervention tools; and engage in unlawful searches and seizures. 37 These allegations,

standing alone, are too conclusory to pass muster under Rule 12(b)(6). The only facts

included in Cambre’s amended complaint that indicate the existence of these

purported policies are those facts that form the basis of the alleged January 2018

incident. “But plausibly to plead a practice ‘so persistent and widespread as to

practically have the force of law,’ . . . a plaintiff must do more than describe the

incident that gave rise to his injury.” Peña, 879 F.3d at 622.

      Moreover, “where the alleged policy is one of inadequate police training, the

plaintiff can only satisfy the first element of municipal liability if the failure to train

satisfies the ‘deliberate indifference’ standard that applies to supervisor liability.”

Baker, 75 F.3d at 200. In his opposition to the present motion, Cambre argues that

he has properly pled deliberate indifference by alleging that Smith was “aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists and that he drew that inference.” 38 However, as the Court has already

explained, such allegations are purely conclusory and do not suffice.

      The parties argue about the significance of a 2017 STPSO press release in

connection with Cambre’s failure to supervise or train theory. In his amended

complaint, Cambre describes the press release as indicating that Smith assembled a

crisis intervention team trained in de-escalation techniques for situations involving

individuals in crisis. 39 Cambre alleges that the crisis intervention team was limited



37 R. Doc. No. 9, at 14–15.
38 R. Doc. No. 19, at 6.
39 R. Doc. No. 9, at 17.


                                            12
to four deputies and that STPSO’s policies were defective because none of the four

deputies were deployed to the scene of the alleged January 2018 incident involving

Cambre. 40 Smith notes, in rebuttal, that the press release states that the crisis

intervention team was tasked with, among other things, “training other

departmental personnel in crisis intervention techniques.” 41 According to Smith, the

press release demonstrates that Smith acted proactively to provide his personnel with

training on responding to individuals with behavioral health issues. 42

      Regardless of whether the four trained deputies were deployed to the scene,

Cambre has not pled facts sufficient to allege that Smith acted with deliberate

indifference. The Court agrees with Smith that the press release demonstrates, if

anything, that Smith was aware of the problems posed by behavioral health-related

dispatch calls and that he was actively working to address such problems, which

simply cannot constitute deliberate indifference. 43




40 Id. at 16–17.
41 R. Doc. No. 15-1, at 6; R. Doc. No. 15-2, at 1. When analyzing a motion to dismiss,
a court is typically limited to reviewing the contents of the complaint, its attachments,
and the motion. However, the court may also consider attachments to the motion to
dismiss “that are central to the claim and referenced by the complaint.” Lone Star
Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). Smith
attached a copy of the press release to his motion to dismiss, but Cambre referenced
the press release first—in his amended complaint to support his allegation that the
STPSO has a defective training program with respect to crisis intervention
techniques. R. Doc. No. 9, at 15, 16–17. Consequently, the press release constitutes
an attachment that the Court is permitted to consider when ruling on the present
motion.
42 R. Doc. No. 15-1, at 6, 10.
43 Smith is quoted in the press release as stating, “Generally people call the police

when there is a behavioral health crisis. Past protocol oftentimes resulted in
individuals being arrested or routed to local emergency rooms. We want to stop

                                           13
                                  RATIFICATION

      Cambre also contends that Smith is liable for the STPSO officers’ conduct in

his official capacity under a theory of ratification. To support this theory, Cambre

alleges that the STPSO posted a press release on Facebook related to the incident. 44

Cambre alleges that the Facebook post stated that a brief struggle occurred,

acknowledged the use of a taser (but not a baton or any other use of force), and

provided that investigators had determined that the officers’ actions were in

accordance with their training and agency policy. 45 Smith is also quoted as allegedly

stating that Cambre was a “non-compliant individual.” 46

      Cambre argues that the investigation was actually a “cover-up,” in part

because no “struggle” occurred as part of the alleged January 2018 incident, and that

the press release is false. 47 According to Cambre, the foregoing facts and Smith’s

conclusion that the STPSO officers followed proper protocol all demonstrate that

Smith ratified the subordinate officers’ decisions and the bases for such decisions,

which warrants imposing liability on Smith in his official capacity.

      When an authorized policymaker approves a subordinate’s decision and the

basis for it, such ratification is chargeable to the government entity. See City of St.

Louis v. Praprotnik, 485 U.S. 112, 127 (1988). However, the Fifth Circuit has limited




putting these individuals in jail and instead get them the appropriate help they need.”
R. Doc. No. 15-2, at 1.
44 R. Doc. No. 9, at 18.
45 Id.
46 Id. at 18–19.
47 Id. at 19–20.


                                          14
the theory of ratification to “extreme factual situations.” Peterson v. City of Fort

Worth, 588 F.3d 838, 848 (5th Cir. 2009) (quoting Snyder v. Trepagnier, 142 F.3d 791,

298 (5th Cir. 1998)). “Good faith statements made in defending complaints against

municipal employees do not demonstrate ratification.” Zarnow v. City of Wichita

Falls, 614 F.3d 161, 169 (5th Cir. 2010). Accordingly, “a policymaker who defends

conduct that is later shown to be unlawful does not necessarily incur liability on

behalf of the municipality.” Peterson, 588 F.3d at 848.

      Even accepting the factual allegations in the amended complaint as true, the

Court concludes that a theory of ratification cannot support Cambre’s claim against

Smith in his official capacity. Cambre’s bald accusation that the investigation was a

“cover-up” is not enough. The amended complaint includes no facts suggesting that

Smith knew about the circumstances surrounding the January 2018 incident, as

Cambre alleges them, let alone that he ratified the STPSO officers’ conduct on that

date and their grounds for engaging in such conduct. See Peterson, 588 F.3d at 848

(holding that a police chief was not liable for his subordinate officers’ alleged use of

excessive force under a theory of ratification despite the plaintiff’s contention that

the police chief investigated the officers’ conduct and determined that it complied

with departmental policies).

      Furthermore, the Fifth Circuit has held that “[i]t is nearly impossible to impute

lax disciplinary policy to [a governmental entity] without showing a pattern of abuses

that transcends the error made in a single case.” Quinn v. Guerrero, 863 F.3d 353,

365 (5th Cir. 2017) (quoting Piotrowski v. City of Houston, 237 F.3d 567, 582 (5th Cir.



                                          15
2001) and affirming the district court’s dismissal of the plaintiff’s excessive force

claim against a police department). Cambre has “failed to allege ‘a pattern of

complaints by other citizens.’” Id. Thus, Cambre’s theory of ratification cannot

establish an official policy or custom, and his claim against Smith in his official

capacity must be dismissed.

                                        IV.

      Even if the STPSO officers violated Cambre’s Fourth Amendment rights as he

alleges in his amended complaint, the Court concludes that Cambre has failed to state

a claim for relief based on such allegations against Sheriff Randy Smith.

      Accordingly,

      IT IS ORDERED that the motion to dismiss is GRANTED and that Jim

Cambre’s federal law claims against Sheriff Randy Smith, in both his individual and

official capacities, are DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, December 10, 2018.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                         16
